Exhibit 10(z)

 

MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT

 

THIS AGREEMENT (“Agreement”) dated November 26, 2003, is among IMPULSE
TECHNOLOGY LTD., an Ohio limited liability company whose address is 30612 Salem
Drive, Bay Village, Ohio 44140-1127 (“Licensor”), CYBEX INTERNATIONAL INC., a
New York corporation, whose address is 10 Trotter Drive, Medway MA 02053
(“Licensee”); and TRAZER TECHNOLOGIES, INC., an Ohio corporation f/k/a ARENA,
INC., whose address is 30612 Salem Drive, Bay Village, Ohio 44140-1127 (“Trazer
Tech”).

 

WITNESSES THAT:

 

WHEREAS, Licensor and Trazer Tech own the TRAZER Patents, Know-How Proprietary
Rights, Works and Technical Information as described in “DEFINITIONS” below
relating to an interactive, computer-based simulator employing tracking
sensor(s) for the purpose of assessing or enhancing human physical and/or
cognitive performance, fitness and health;

 

WHEREAS, Licensor has heretofore granted to Trazer Tech, an exclusive, worldwide
license for the sale of products utilizing TRAZER Technology in the medical,
commercial fitness, consumer and industrial markets pursuant to a license
agreement between Licensor and Trazer Tech dated September 25th, 2003, (the
“TRAZER Agreement”);

 

WHEREAS, Licensor desires to grant to Licensee an exclusive worldwide license to
the TRAZER Technology in all markets with the exception of Home Health Care
Software Programs and Services and certain Institutional Health Care Software
Programs and Services, as described more particularly herein, and Licensee is
willing to accept such license, upon the terms and provisions hereof;

 

WHEREAS, Trazer Tech agrees to license to Licensee any rights or interests in
the TRAZER Technology, which it may have or which it may have acquired at any
time during which it licensed TRAZER Technology from Licensor pursuant to the
TRAZER Agreement, and which relate to or are used or Licensee finds useful in
connection with this Agreement;

 

NOW, THEREFORE, in consideration of the covenants contained herein and the
payments to be made hereunder, and intending to be legally bound hereby,
Licensor, Licensee and Trazer Tech agree as follows:

 

1. DEFINITIONS.

 

As used herein,

 

(a.) “TRAZER Technology” means an interactive, computer-based simulator
employing tracking sensor(s) for the purpose of assessing or enhancing human
physical and/or cognitive performance, fitness and health, and includes, but not
by way of limitation, a method or means for tracking human movement in response
to proprietary software programs that deliver movement challenges to the user
for the purpose of assessing and/or enhancing physical and/or cognitive
performance, fitness and health.

 

Page 1 of 14



--------------------------------------------------------------------------------

(b.) “TRAZER Product” means a product employing the TRAZER Technology and/or
covered by the TRAZER Patents.

 

(c.) “TRAZER Patents” means all domestic utility or design patents, patent
applications or other similar rights that are filed or issued with respect to
the TRAZER Technology including U.S. Patents 6,073,489, 6,098,458, 6,308,565,
6,430,997, and 5,524,637, and U.S. Patent Application 20030077556. “TRAZER
Patents” also means all foreign utility or design patents, patent applications
or other similar rights with respect to the TRAZER Technology that may be filed
in any other countries. Without limiting the generality of the foregoing,
“TRAZER Patents” also means any divisional, continuation, continuation-in-part,
or substitute U.S. patent application that shall be based on any of the
aforementioned U.S. Patents; and any patents that shall issue on any of the
aforementioned patent applications or on any improvements thereof, and any
reissues or extensions thereof.

 

(d.) “Technical Information” means all proprietary trade secrets, manufacturing
methods, processes, formulations, techniques, engineering drawings,
specifications and technical data, whether or not embodied in a written
instrument, owned or controlled by Licensor or Trazer Tech or Licensee, which
are used or useable in the development, manufacture, use or sale of any product
or service, or improvement thereof, manufactured, marketed or sold under a
license to the TRAZER Technology, as well as proprietary information owned or
controlled by Licensor or Trazer Tech or Licensee related to the marketing, sale
and distribution of the Licensed Programs, or improvements thereon, including
but not limited to, information as to the trade secrets, inventions, ideas,
product specifications, improvements, data, Know-How, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, materials,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, current and prospective
financing sources, names and backgrounds of key personnel, personnel training
techniques and materials, computer software and programs (including object codes
and source codes), and computer software and database technologies, systems,
structures and architectures.

 

(e.) “Know-How” means all designs, formulae, technologies, inventions,
discoveries, improvements, trade secrets, manufacturing methods, processes,
techniques, engineering drawings, specifications and technical data, whether or
not embedded in a written instrument, owned or created by or for Licensor or
Trazer Tech or Licensee which are related to, associated with, or conceived,
reduced to practice, devised or developed, used or usable in connection with, or
are a part of, the TRAZER Technology or improvements thereon.

 

(f.) “Works” means any and all works of authorship (including, without
limitation, software applications, source code and object code, manuals or other
documentation, and marketing and sales materials associated therewith)
comprising, embodied in, or associated with the TRAZER Technology, and all
Proprietary Rights therein.

 

Page 2 of 14



--------------------------------------------------------------------------------

(g.) “Work Product” means any and all tooling and manufacturing hardware
including, but not by way of limitation, molds, dies, fixtures and PCB artwork,
and any and all manufacturing documentation associated therewith.

 

(h.) “Home Health Care Software Programs and Services” shall mean any and all
software programs and associated services utilizing TRAZER Technology in the
home and intended for use with TRAZER Product in the home, which software
programs or services are either (i) medically prescribed, (ii) medically
reimbursed, and/or (iii) used for the management of active conditions medically
diagnosed in conformance with ICDM-9 diagnostic codes and all subsequent
versions of this code including ICDM-10 and ICF.

 

(i.) “Exclusive Home Health Care Software and Services Capabilities” means the
exclusive right to communicate and manage data produced by Home Health Care
Software Programs and Services used on TRAZER Product between a patient’s home
and clinicians and/or third-party payers in connection with services provided in
the patients’ home.

 

(j.) “Non-exclusive Health Care Software Programs” means the non-exclusive
software programs and associated services for use in private practice and
institutional clinical settings.

 

(k.) “Exclusive TRAQ Franchise Capabilities” means the exclusive rights as
defined in the TRAZER-TRAQ SUPPLY AND LICENSE AGREEMENT.

 

(l.) “Licensed Territory” means the known universe.

 

(m.) “Net Selling Price” means with respect to any TRAZER Product provided by
Licensee to its customer, the total amount received from said customer by
Licensee in respect of its sale or other disposition of TRAZER Product after
deducting (i) any cash discounts, rebates, concessions and allowances, including
warranty allocation, (ii) sales tax, freight and other shipping charges,
including any insurance, (iii) credits to customers for returned TRAZER Product
or adjustments to the cost of TRAZER Product provided, or damage or other
customer non-acceptance of TRAZER Product.

 

(n.) “Cost of Manufacturing” means the cost of materials and direct labor
burdened with the standard manufacturing overhead rates in accordance with the
standard methodology (“Overhead Allocation”) approved by the Licensee’s auditors
and as used in the valuation of Licensee’s general inventory in the plant of
manufacture further described as follows. Licensee’s methodology for calculating
Overhead Allocation to purchased materials shall be to compare the sum of the
pool of budgeted overhead costs associated with the procurement, handling and
management of material purchases to the budgeted material costs to produce a
rate that is applied to the cost of materials. The departments associated with
the cost of Overhead Allocation to materials are purchasing, sourcing, inventory
control and quality control. For purposes of reference relative to
reasonableness of any future changes to Overhead Allocation to materials, the
current Overhead Allocation to materials is 0.078 times cost of material.
Licensee’s methodology for calculating Overhead Allocation to direct labor shall
be to add the sum of the pool of budgeted overhead costs associated with product
manufacturing to the cost of direct labor as follows. The budgeted sum of such
overhead costs is divided by the budgeted direct labor

 

Page 3 of 14



--------------------------------------------------------------------------------

hours to produce an overhead rate. This rate is then compared to the direct
labor rate of each department and a percentage per department is developed. The
departments involved in the Overhead Allocation to direct labor are the machine
shop, fabrication, welding, paint, assembly, maintenance, plant facility,
safety, environmental, manufacturing engineering, and production office and
management. For purposes of reference relative to reasonableness of any future
changes to Overhead Allocation to direct labor, the current average Overhead
Allocation to direct labor is $36.63 per hour.

 

(o.) “Gross Margin” means Net Selling Price less Cost of Manufacturing.

 

(p.) “Revenue Share” means the percentage of Gross Margin paid by Licensee to
Trazer Tech as described in Schedule A.

 

(q.) “Proprietary Rights” means all patent, copyright, trademark (including
associated goodwill), trade secret, Know-How, Moral Rights, and other
intellectual property or proprietary rights, foreign or domestic, in or to,
associated with, arising in connection with, or related to the TRAZER Technology
(and all elements or components thereof) or any inventions or Works.

 

(r.) “Moral Rights” means any right to:

 

  (i) divulge the TRAZER Technology to the public;

 

  (ii) retract the TRAZER Technology from the public;

 

  (iii) claim authorship of the Works;

 

  (iv) object to any distortion, mutilation or other modification of the TRAZER
Technology; or

 

  (v) any and all similar rights existing under the law of any country or
jurisdiction of the world, or under any treaty regardless of whether such right
is called or referred to as a Moral Right.

 

2. LICENSE AND LIMITS AND RESTRICTIONS OF LICENSE.

 

(a.) Licensor hereby grants to Licensee, upon and subject to all the terms and
conditions of this Agreement, an exclusive license to use and exploit the TRAZER
Technology, including, but not by way of limitation, the exclusive right and
license to use and exploit the Know-How, TRAZER Patents, Works, Technical
Information and all Proprietary Rights associated therewith, for the purpose of
developing, manufacturing, selling, providing, distributing, leasing or using
Trazer Technology including, but not by way of limitation, improvements thereon,
in the Licensed Territory.

 

(b.) Licensor hereby grants to Licensee, upon and subject to all the terms and
conditions of this Agreement, a non-exclusive license to use and exploit the
TRAZER Technology, including, but not by way of limitation, the exclusive right
and license to use and exploit the Know-How, TRAZER Patents, Works, Technical
Information and all Proprietary Rights associated therewith, and the
non-exclusive right to use, copy and modify the source code for the
Non-exclusive Health Care Software Programs, and distribute the object code of
same, for the purpose of developing, selling, providing, distributing,
sublicensing, leasing, using or transferring the Non-exclusive Health Care
Software Programs in the Licensed Territory.

 

Page 4 of 14



--------------------------------------------------------------------------------

(c.) Licensor specifically restricts Licensee from creating TRAZER Product
Software Programs, and from marketing or selling any software product or service
utilizing TRAZER Technology for any use in the home that is either, (i)
medically prescribed, (ii) medically reimbursed, and/or (iii) used for the
management of active conditions medically diagnosed in conformance with ICDM-9
diagnostic codes in the Exclusive Home Health Care Software and Services
Capabilities.

 

(d.) Licensor agrees to assist Licensee in the training of sales agents and
distributors on the use and application of the TRAZER product. The approved cost
of travel and lodging related to this assistance shall be born by the Licensee.

 

(e.) Licensor shall provide personnel at a minimum of four (4) trade shows per
year to assist in the marketing and sales of the TRAZER product. The approved
cost of travel and lodging related to this assistance shall be born by the
Licensee.

 

(f.) Licensee agrees that it will not market or sell TRAZER Product
incorporating or for use with “TRAQ Franchise Exclusive Capabilities” without
expressed written permission of Traq Inc. The term “TRAQ Franchise Exclusive
Capabilities” is defined in the TRAZER–TRAQ SUPPLY AND LICENSE AGREEMENT, a copy
of which is attached hereto as Exhibit A

 

(g.) Licensee agrees to assume costs and responsibilities incurred from the date
of this Agreement forward, and those specific costs listed in Schedule B, and to
make reasonable commercial efforts relative to ongoing design, engineering,
manufacturing, commercialization, product enhancements and improvements,
marketing, distribution and sales of Trazer Technology and Trazer Product
including software and hardware.

 

(h.) Licensee agrees to introduce a CYBEX-branded Trazer Product on or before
February 27th, 2004. It is understood that this may be a prototype based on
technology available at the time of signing of this Agreement.

 

3. TRADE NAMES AND TRADEMARKS.

 

During the term of this Agreement, Licensee will have the royalty-free right and
license (and Licensor and Trazer Tech hereby grant such royalty-free right and
license) to prominently use the trade name/mark TRAZER® and any other trade
marks or trade names relating to the TRAZER Technology in advertising and
promotional materials with respect to TRAZER Product. Licensee shall label
Trazer Product, packaging and related materials using or incorporating the
TRAZER Technology with the TRAZER® name and trademark.

 

4. ESTABLISHMENT OF NET SELLING PRICE

 

The minimum Net Selling Price shall not be lower than a multiple of 2.26 times
Cost of Manufacturing with the exception of any event or case in which Licensee
no longer has an exclusive License as described in 2.a.

 

Page 5 of 14



--------------------------------------------------------------------------------

5. COMPENSATION.

 

(a.) In consideration for the licenses granted hereunder, and for the transfer,
assignment and/or sharing of the TRAZER Technology, TRAZER Patent rights,
Technical Information, Know-How, Works, Proprietary Rights, and other work
product of Trazer Tech, Licensee agrees to pay to Trazer Tech the Revenue Share
recited in Schedule A based on Licensee’s sale or other disposition of TRAZER
Product in the Licensed Territory.

 

(b.) The Revenue Share owed Trazer Tech by Licensee shall be calculated on a
quarterly basis (“Revenue Accounting Period”) and shall be payable no later than
thirty (30) days after the termination of the preceding full Revenue Accounting
Period.

 

(c.) For each Revenue Accounting Period, Licensee shall provide Licensor and
Trazer Tech with a written Revenue Share statement. Such Revenue Share statement
shall be certified as accurate by a duly authorized officer of Licensee reciting
the specific TRAZER Product sold or provided to customers, and the amount and
date of receipt of payment of the Net Selling Price for such TRAZER Product.
Such statements shall be furnished to Trazer Tech and Licensor regardless of
whether any TRAZER Products were sold or provided during the Revenue Accounting
Period or whether any Revenue Share is owed.

 

(d.) A Revenue Share obligation shall accrue only upon the receipt of payment
for the TRAZER Product sold or provided by Licensee or its agents.

 

(e.) The receipt or acceptance by Trazer Tech or Licensor of any Revenue Share
statement or payment shall not prevent Trazer Tech or Licensor from subsequently
challenging the validity or accuracy of such statement or payment for up to
three months after completion of an audit.

 

(f.) Upon expiration or termination of this Agreement, all Revenue Share
obligations which accrued prior to the date of expiration or termination shall
be accelerated and shall immediately become due and payable.

 

(g.) All Revenue Share payments due shall be paid in United States currency by
check drawn on a U.S. bank.

 

(h.) Licensor acknowledges that it has authorized and consents to the Revenue
Share being paid by Licensee to Trazer Tech and that, considering Licensor’s
significant equity holdings in Trazer Tech, such payment of the Revenue Share to
Trazer Tech constitutes sufficient and adequate consideration for the licenses
granted by Licensor to Licensee pursuant to this Agreement.

 

6. TERM.

 

This Agreement shall be effective as of the date of execution by the parties and
shall expire simultaneously with the expiration of the longest-lived patent or
the rejection or abandonment beyond further appeal of the last-remaining patent
application comprised within the TRAZER Patents, whichever occurs later, unless
sooner terminated by the parties pursuant to the terms of this Agreement (the
“Term”).

 

Page 6 of 14



--------------------------------------------------------------------------------

7. RECORD INSPECTION AND AUDIT

 

(a.) Licensor and Trazer Tech shall collectively have the right no more than
once every six months, upon reasonable advance notice, and during Licensee’s
regular business hours, to inspect Licensee’s books and records in Licensee’s
possession or control with respect to the subject matter of this Agreement
pertaining to the last 4 revenue share statements as described in 5 c. Licensor
and Trazer Tech shall have free and full access thereto for such purposes and,
at Licensor’s or Trazer Tech’ cost, may make copies thereof.

 

(b.) All books and records relative to Licensee’s obligations hereunder shall be
maintained and made accessible to Licensor and/or Trazer Tech for inspection at
a location in the United States for one year after termination of this
Agreement.

 

8. INTELLECTUAL PROPERTY PROTECTION

 

(a.) Licensor warrants that: (i) Licensee’s use and exploitation of the TRAZER
Technology, including, but not by way of limitation, the use and exploitation of
the Know-How, TRAZER Patents, Works, Technical Information and all Proprietary
Rights associated therewith, and the use, copying, modification and distribution
of code for the Health Care Software Licensed Programs, for the purposes of and
as permitted by this Agreement, will be free of any rightful claim of any third
party for infringement of the TRAZER Patents; and (ii) the TRAZER Technology,
the Know-How, TRAZER Patents, Works, Technical Information and Proprietary
Rights do not infringe the intellectual property rights of any third party.

 

(b.) If any action or proceeding is brought challenging the right of Licensee to
develop, manufacture, use, sell, provide, distribute, lease, sublicense or
transfer any TRAZER Product on the basis of alleged infringement of TRAZER
Patent rights or the intellectual property rights of any third party, Trazer
Tech shall defend Licensee during the pending of such action and indemnify and
hold Licensee harmless from any and all liabilities, damages, settlements,
costs, expenses and fees, including without limitation attorneys’ fees, incurred
in connection therewith. If there is any adjudication resulting in Licensor’s
loss of rights necessary to develop, manufacture, use, sell, provide,
distribute, lease, sublicense or transfer TRAZER Product on an exclusive basis
after giving effect to such adjudication, Licensee shall have the right to (i)
terminate this Agreement without penalty or further duty or liability to
Licensor with the exception of the responsibility to pay any Revenue Share due
on sales completed prior to such adjudication, or to (ii) continue to act as
exclusive Licensee for such rights Licensor still possesses in which event the
minimum Revenue Share requirements set forth in Schedule A shall be
inapplicable, but the Revenue Share shall remain in effect.

 

(c.) While Licensor hereby grants to Trazer Tech the primary right to prosecute
any infringement of the TRAZER Patents, including the right to: (i) institute
and prosecute any and all actions to enjoin any and all infringers and (ii)
institute and prosecute any other action or actions in a court of law or patent
office which it may deem necessary, Licensee and Trazer Tech

 

Page 7 of 14



--------------------------------------------------------------------------------

agree to use reasonable best efforts to cooperate in prosecute any infringement
of the TRAZER Patents, and share equally any costs associated with such
prosecution. In such a case, Licensee and Trazer Tech will share equally any and
all recovery therefrom. If, however, Licensee and Trazer Tech cannot, within
sixty days of receiving notice of the alleged infringement, agree to cooperate
in such prosecution, Licensee may assume such prosecution at its sole cost and
retain any and all recovery therefrom. In the event Licensee decides not to
assume such prosecution, Licensor may assume such prosecution at its sole costs
and retain any and all recovery therefrom.

 

(d.) With the exception of patent applications filed by Licensee, all patent
applications comprised within the TRAZER Patents shall be prosecuted to issuance
or final rejection by Licensor at its own cost and expense. With respect only to
any taxes, annuities, working fees, maintenance fees, and/or renewal and
extension charges applicable to each patent application and patent subject to
this Agreement which shall be punctually paid by Licensor, Licensor shall
maintain in full force and effect each of the TRAZER Patents and all Proprietary
Rights for the entirety of the Term.

 

(e) In the event that Licensee wishes that a corresponding patent application of
any other country, territory, or possession be filed, it shall notify Licensor
and Trazer Tech of that wish, and Licensor and/or Trazer Tech shall have the
option to proceed to file such application at its own or shared expense, or to
promptly notify Licensee that neither chooses to file such other patent
application. If neither Licensor nor Trazer Tech chooses to file such an
application, Licensee shall have the option to file such patent application and
prosecute it to issuance or final rejection with all related costs and expenses
incurred to be absorbed by Licensee. For any such patent application filed,
prosecuted and paid for by Licensor and/or Trazer Tech, or by Licensee, any
patent issuing thereon, and any renewals and extensions thereof shall
automatically and with no further action of the parties be added to the
aforesaid TRAZER Patents for purposes of this Agreement, and Licensor and/or
Trazer Tech shall have title thereto. For any such patent application filed,
prosecuted and paid for by Licensor, the documented costs of such filing and
prosecution shall be deductible by Licensor from Licensee’s Revenue Share on
sales made, after the date of grant of such patent(s), within the country,
territory, or possession covered by the patent(s) granted as a result of
Licensor’s filing and prosecution.

 

(f) Should Licensee make a patentable improvement or enhancement to the TRAZER
Product, Licensor shall retain any and all property rights pertaining to said
improvements and/or enhancements, however, any such improvements and/or
enhancements shall be exclusively licensed under the terms and conditions of
this Agreement. With the exception of provisions in Section 14.f., Licensee
shall have a perpetual right to preclude Licensor from using or exploiting such
improvements or enhancements, or licensing such improvements or enhancements to
a third party without the prior, written permission of Licensee, which
permission may be granted or denied in the sole judgment of Licensee.

 

9. OWNERSHIP OF WORKS AND WORK PRODUCT

 

Except for products and intellectual property of Licensor existing as of the
date of this Agreement, the ownership of which shall be retained exclusively by
Licensor, any and all Works and Work Product used in or developed in connection
with this Agreement shall be jointly owned by Trazer Tech and Licensee. However,
with the exception of Works and Work Product

 

Page 8 of 14



--------------------------------------------------------------------------------

existing or in process at the time of execution of this Agreement, no party
other than Trazer Tech or Licensee shall be licensed to use or allowed to use
such Works or Work Product without the written permission of both Trazer Tech
and Licensee.

 

10. INDEMNIFICATIONS AND PRODUCT LIABILITY INSURANCE

 

(a.) Licensee shall indemnify, defend and hold harmless Licensor and Trazer Tech
from and against any claims, liabilities, damages, settlements, costs, expenses
and fees, including without limitation reasonable attorneys’ fees, arising out
of or related to Licensee’s activities regarding manufacture and sales of TRAZER
Product, provided (i) no such indemnification shall be given for acts of either
Licensor or Trazer Tech which are found to be grossly negligent or amounting to
willful misconduct, (ii) no such indemnification shall be given to (x) any third
party specifically including but not limited to any third party beneficiary of a
contract or other agreement of which either Licensor or Trazer Tech is a party
(y) any affiliate of Licensor or Trazer tech and (z) TRAQ Inc., or any
franchisee or affiliate of TRAQ Inc.

 

(b.) Licensor and Trazer Tech shall, jointly and severally, indemnify and hold
harmless Licensee from and against any claims, liabilities, damages,
settlements, costs, expenses and fees, including, without limitation reasonable
attorneys’ fees, arising out of or related to Licensor’s or Trazer Tech’s gross
negligence or willful misconduct in its performance of this Agreement.

 

(c.) Licensee shall secure and maintain a product liability insurance policy,
including blanket protective coverage, naming Licensor and Trazer Tech as
additional insureds. The policy shall be effective during the entire term of
this Agreement, and shall provide coverage for injury or wrongful death to a
single person in the minimum amount of U.S. $1,000,000. Responsible insurance
companies shall write all such insurance, and the limits of coverage shall not
be reduced without the prior consent of both Trazer Tech and the Licensor.
Licensor and Trazer Tech will also secure appropriate product liability
insurance.

 

11. WARRANTIES AND OBLIGATIONS.

 

(a.) Licensor and Trazer Tech represent and warrant that they are the owners of
the entire right, title, and interest in and to the TRAZER Patents and all
Know-How, Technical Information, and Proprietary Rights; that they have the
right and power to grant the licenses granted herein; that there are no other
agreements with any other party in conflict with such grant; and that they know
of no prior art that would invalidate the TRAZER Patents.

 

(b.) Licensor further represents and warrants that Licensee’s contemplated use
of the TRAZER Patents and all Know-How, Technical Information, and Proprietary
Rights does not infringe any valid rights of any third party, and that there are
no actions for infringement against Licensor with respect to thereto anywhere in
the world.

 

Page 9 of 14



--------------------------------------------------------------------------------

12. ADDITIONAL RESPONSIBILITIES AMONG PARTIES TO THE AGREEMENT.

 

Licensee and Trazer Tech shall not contest Licensor’s ownership of the TRAZER
Patents or impair these rights, either directly or indirectly, or in any way
assist others to contest or impair the same and hereby expressly acknowledges
Licensor’s superior rights.

 

13. COMPLIANCE WITH APPLICABLE LAWS.

 

Licensee will obtain all necessary approvals, licenses and/or certifications
required by any Federal, State, County or local laws, regulations, rules or
ordinances for the sale, installation, operation or use of the TRAZER Products,
and will be responsible for compliance with all such applicable laws,
regulations, rules and ordinances.

 

14. TERMINATION.

 

(a.) This Agreement will be effective as of the date first written above and
will continue in full force until the expiration of the Term.

 

(b.) Licensee may terminate this Agreement without cause by providing Licensor
with one hundred twenty (120) days written notice. Licensor, at its option, may
waive this notice on behalf of itself and Trazer Tech.

 

(c.) Either Licensee or Licensor may terminate this Agreement by written notice
to the other party if the other party commits a material breach of any term of
this Agreement and does not remedy such breach within one hundred twenty (120)
days after written notice of such breach is given to it by the non-breaching
party describing the alleged breach in reasonable detail.

 

(d.) Upon termination of this Agreement, any customer or other person who has
acquired TRAZER Product from Licensee shall have a royalty-free, paid up license
to continue to use and exploit such TRAZER Product, and Licensee may complete
the sale of any TRAZER Product in process at the time of termination, and the
sale of any TRAZER Product then in inventory.

 

(e.) In the event of Licensor’s receivership, bankruptcy or insolvency, or if
for any reason it ceases to engage in business, Licensor hereby grants to
Licensee an exclusive, worldwide license to the TRAZER Patents, Know-How,
Technical Information and Proprietary Rights for the purpose of the TRAZER
Product so as to enable Licensee to sell TRAZER Product, subject to payment of
Revenue Share as set forth herein.

 

(f.) In the event Licensee for any reason ceases to engage in business, or
ceases to manufacture and market Trazer Product, Licensor shall have the right
to terminate this Agreement, and Trazer Tech shall have unrestricted rights to
use any and all Works or Work Product used in or developed in connection with
this Agreement notwithstanding the provisions of Section 9.

 

Page 10 of 14



--------------------------------------------------------------------------------

15. OBLIGATIONS UPON TERMINATION.

 

Upon termination of this Agreement, except as otherwise permitted hereunder,
Licensee will cease all use and exploitation of the TRAZER Technology, TRAZER
Patents, Technical Information, Know-How, Works, and all Proprietary Rights
associated therewith.

 

16. RELATIONSHIP OF THE PARTIES.

 

Each of the parties shall act solely as independent contractors, and nothing
herein shall be so construed as to create the relationship of employer and
employee, partners, principal and agent, or co-venturers as between the parties.

 

17. ASSIGNMENT.

 

This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective parents, subsidiaries, affiliates, successors and
assigns. This Agreement shall not be assigned by either party without the
expressed written permission of the other party.

 

18. ARBITRATION.

 

In the event of any dispute arising out of or concerning this Agreement or its
performance, Licensor, Licensee and/or Trazer Tech, as the case may be, will
make every effort to resolve the dispute amicably and by mutual agreement. If,
however, such parties fail to reach agreement, the dispute will be finally
settled under the Rules of the American Arbitration Association by three
arbitrators who will be chosen according to the Rules of the American
Arbitration Association and who will conduct the arbitration proceeding in a
neutral city approximately equally convenient to all parties.

 

19. GOVERNING LAW.

 

The construction, interpretation, validity and performance of this Agreement
will be governed by the laws of the State of Ohio, without regard to conflict of
laws principles.

 

20. NOTICE.

 

In the event any notice is given under or required by this Agreement, it will be
in writing and (i) personally delivered, including delivery by a commercially
recognized overnight messenger service or (ii) sent by certified mail, postage
prepaid and return receipt requested, to the following addresses:

 

In the case of Impulse Technology, Inc., to:

   Impulse Technology Ltd.      30612 Salem Drive      Bay Village, Ohio
44140-1127

 

Page 11 of 14



--------------------------------------------------------------------------------

In the case of Trazer Technologies, Inc., to:

   Trazer Technologies Inc.      30672 Salem Drive      Bay Village, Ohio
44140-1127

In the case of Cybex International Inc. to:

   CYBEX International Inc.      10 Trotter Drive      Medway, MA 02053

 

21. WAIVER.

 

The failure of any party to enforce any provision of the Agreement will not be
construed to be a waiver of such provision or of its right after that to enforce
same and no waiver of any breach will be construed as an agreement to waive any
subsequent breach of the same or other provisions.

 

22. ENTIRE AGREEMENT.

 

This Agreement contains the entire agreement among the parties with respect to
the subject matter hereof, and no prior or collateral representations, promises
or conditions, oral or written, relating to the subject matter hereof will be
binding upon the parties. This Agreement supersedes and replaces any prior
agreement between the parties relating to the subject matter hereof.

 

23. AMENDMENT.

 

No modification, extension, renewal, rescission, termination or waiver of any of
the provisions contained herein, or any future representation, promise or
condition concerning the subject matter hereof, will be binding upon a party,
unless made in writing and signed on its behalf by one of its duly authorized
officers.

 

Page 12 of 14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT

AMONG IMPULSE TECHNOLOGY LTD., TRAZER TECHNOLOGIES, INC.,

AND CYBEX INTERNATIONAL, INC.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized respective officers.

 

   

IMPULSE TECHNOLOGY LTD.

“Licensor”

Date: November 26, 2003

  By:  

/s/ Barry J. French

--------------------------------------------------------------------------------

        Barry J. French     Title:   Managing Partner    

TRAZER TECHNOLOGIES, INC.

“Trazer Tech”

Date: November 26, 2003

  By:  

/s/ Andrew B. Glass

--------------------------------------------------------------------------------

        Andrew B. Glass     Title:   CEO    

CYBEX INTERNATIONAL, INC.

“Licensee”

     

Date: November 26, 2003

  By:  

/s/ Raymond Giannelli

--------------------------------------------------------------------------------

        Raymond Giannelli     Title:   Senior Vice President

 

Signatures submitted via facsimile shall be acceptable for the purposes of this
agreement.

Fax signed signature page to: Trazer Tech @ 440 835-9324

Fax signed signature page to: Art Hicks @ 856 354-2216

 

Page 13 of 14



--------------------------------------------------------------------------------

SCHEDULE A TO LICENSE AGREEMENT BY AND AMONG IMPULSE TECHNOLOGY LTD.
(“Licensor”), CYBEX INTERNATIONAL INC. (“Licensee”) AND TRAZER TECHNOLOGIES,
INC. (“Trazer Tech”)

 

REVENUE SHARE

 

The Revenue Share payable by Licensee to Trazer Tech pursuant to Section 5 of
the License Agreement shall be determined as follows:

 

  A. Percentage Revenue Share: Licensee shall pay Trazer Tech a Revenue Share of
40% of the Gross Margin on all TRAZER Product sold or provided to customers by
Licensee.

 

  B. Minimum Revenue Share: Commencing on January 31st, 2006, in the event that
the total Revenue Share paid by Licensee to Trazer Tech for the preceding
calendar year, and for each subsequent calendar year thereafter is less than the
amounts shown in the table below (“the Minimum Revenue Share”), Licensee shall
have the option to pay to Trazer Tech an additional amount equal to the
difference between the Minimum Revenue Share and the amount of Revenue Share
paid by Licensee to Trazer Tech for such calendar year, such additional amount
to be paid by Licensee to Trazer Tech within sixty (60) days after the end of
such calendar year.

 

2005

   $ 1,000,000

2006

   $ 2,000,000

2007

   $ 4,000,000

 

In years subsequent to 2007, the Minimum Revenue Share shall be $4,000,000 per
year.

 

In the event Licensee fails to pay the Minimum Revenue Share to Licensor within
sixty (60) days after receipt of Notice from Licensor that Licensee is in
default of its obligation to pay such Minimum Revenue Share, then Licensor’s
sole remedy shall be to declare that the license granted under the Agreement is
no longer an exclusive license, whereupon the Agreement and the license granted
therein shall continue to remain in full force and effect on a non-exclusive
basis; Licensee shall no longer be obligated to pay the Minimum Revenue Share,
but shall continue to be obligated to pay the Revenue Share.

 

Any capitalized terms used in this Schedule A shall have the meanings set forth
in the License Agreement.

 

Page 14 of 14